Case 1:21-cv-04954-WFK-RER Document 6-7 Filed 09/12/21 Page 1 of 3 PageID #: 75




                              Exhibit F
Case 1:21-cv-04954-WFK-RER Document 6-7 Filed 09/12/21 Page 2 of 3 PageID #: 76




                                         Personal and Confidential



 August 30, 2021

 Sent VIA Electronic Mail

 Michelle Melendez
 Email Address: MMelendez@northwell.edu

         Re:     COVID-19 Vaccine Religious Accommodation Request

 Dear Ms. Melendez:

 We have received your request dated August 22, 2021 for an accommodation in the form of a religious
 exemption from New York State’s mandate that requires all health care personnel receive their first dose
 of the COVID-19 vaccine by September 27, 2021. On August 18, 2021, the New York State Department of
 Health (“DOH”) issued this mandate under Section 16 of the Public Health Law. However, on August 26,
 2021 the DOH announced that religious exemptions are not permitted under the State mandate. It is for
 this reason that we are unable to grant your request for a religious exemption.

 Although mask wearing and other existing protocols will continue to be required to help prevent the
 spread of the virus, these life-saving vaccines remain our best shot at crushing COVID-19. As healthcare
 professionals and members of the largest healthcare provider in New York State, we have a unique
 responsibility to get vaccinated to protect our patients, colleagues, families and communities. If you have
 additional questions, please explore educational materials on the employee intranet, including FAQs,
 information sheets, recorded discussions and videos, some of which are available in multiple languages.
 Those without intranet access can also visit our digital vaccine hub for the community. Please reach out
 if we can provide you with any other information. Northwell is committed to providing you with the
 information you need to make this decision and can connect you with an expert to discuss your options.
 We urge you to get your first dose of vaccine by September 27 to ensure you can help us continue to
 improve the health and quality of life of the communities we serve.

 If you choose to not receive your first shot between now and September 27, 2021, we appreciate your
 cooperation with health and safety precautions to protect the health of you, your colleagues, our patients
 and visitors. These precautions include the requirement to undergo weekly nasal PCR testing in
 accordance with Northwell’s mandatory PCR testing program. Additionally, you may be unable to
 participate in certain meetings, gatherings, and/or Northwell-sponsored events and programs due solely
 to your unvaccinated or partially vaccinated status.
Case 1:21-cv-04954-WFK-RER Document 6-7 Filed 09/12/21 Page 3 of 3 PageID #: 77



 Please know that Northwell has a COVID-19 vaccine reserved for all team members. If you are interested
 in receiving a COVID-19 vaccine, you can book an appointment through the Employee Health Portal. If you
 opt to get vaccinated at a non-Northwell source, you can upload proof to the portal or email it to
 EHSCompliance@northwell.edu to record your new vaccination status.

 Thank you,

 Northwell Health
 Human Resources

 cc: SITE HRBP
